         Case 3:18-cv-02076-MO             Document 220            Filed 02/21/20          Page 1 of 1




                   UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
             Form 1. Notice of Appeal from a Judgment or Order of a
                           United States District Court
Name of U.S. District Court:                 Oregon, Portland Division

U.S. District Court case number: 3:18-cv-02076-MO

Date case was first filed in U.S. District Court: 12/03/2018

Date of judgment or order you are appealing:                       01/31/2020
Fee paid for appeal? (appeal fees are paid at the U.S. District Court)
   Yes         No           IFP was granted by U.S. District Court

List all Appellants (List each party filing the appeal. Do not use “et al.” or other abbreviations.)
  Pacific Gulf Shipping Co.
  Michael Else & Company Ltd.




Is this a cross-appeal?          Yes           No
If Yes, what is the first appeal case number?

Was there a previous appeal in this case?                      Yes           No
If Yes, what is the prior appeal case number?                      19-35225

Your mailing address:
55 Hamilton Avenue



City: Oyster Bay                              State: NY               Zip Code: 11771

Prisoner Inmate or A Number (if applicable):

Signature       /s/ Briton P. Sparkman                                  Date 02/21/2020
     Complete and file with the attached representation statement in the U.S. District Court
                    Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 1                                                                                          Rev. 12/01/2018
